Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.		An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: please cancel claims 27-30.
Allowable Subject Matter
2.		Claims 1-26 are allowed.
Reasons for Allowance
3. 		The following is an examiner’s statement of reasons for allowance: the closest prior art of Dolinar et al. US 20130190981 A1, teaches “ [0002] The present invention relates generally to GPS-based machine vision locating and inspection systems and to devices for making a visual indicia in or on top of pavement. More particularly, the present invention relates to vehicle mounted locating and inspection systems for determining the geographical location and condition of roadway marks, GPS-based systems used for painting or otherwise "marking" roadway traffic lane demarcation lines, and apparatus, systems, and methods for acquiring and remotely analyzing roadway mark location and inspection data”. 
Dolinar failed to teach or suggest for capturing, by a camera of an image capturing module attached to a vehicle, an image of a target, wherein the target is at least one calibration bar attached to a roadway; determining a number of lateral pixels in a lateral pitch distance of the image of the target; determining a lateral object pixel size based on the number of lateral pixels; determining a number of longitudinal pixels in a longitudinal pitch distance of the image; and comparing the number of lateral pixels to the number of longitudinal pixels. As cited in independent claims 1 and 18.
Further Dolinar failed to teach or suggest for at least two end plates; a target attached to the at least two end plates; an image capturing module attached to a fixture, wherein the image capturing module comprises a camera and the camera is operable to capture an image of the target; and one or more controllers communicatively coupled to a vehicle encoder and the camera, wherein the one or more controllers are operable to: determine a number of lateral pixels in a lateral pitch distance of the image of the target; determine a lateral object pixel size based on the number of lateral pixels; determine a number of longitudinal pixels in a longitudinal pitch distance of the image; and compare the number of lateral pixels to the number of longitudinal pixels. As cited in independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/           Primary Examiner, Art Unit 2664